ACCEPTED
                                                                                                     12-15-00240-CR
                                                                                        TWELFTH COURT OF APPEALS
                                                                                                      TYLER, TEXAS
                                                                                              10/27/2015 12:07:51 PM
                                                                                                           Pam Estes
                                                                                                              CLERK

                           IN THE COURT OF APPEALS
                         TWELFTH APPELLATE DIVISION
                                STATE OF TEXAS                                     FILED IN
                                                                           12th COURT OF APPEALS
                                                                                 TYLER, TEXAS
HENRY EARL RANDLE,                                §                        10/27/2015 12:07:51 PM
   APPELLANT                                      §                               PAM ESTES
                                                  §                                 Clerk
       v.                                         §               No. 12-15-00240-CR
                                                  §               No. 12-15-00241-CR
THE STATE OF TEXAS,                               §
   APPELLEE                                       §

                                     Motion to Withdraw

TO THE HONORABLE JUDGE OF SAID COURT:

    NOW COMES Movant, Dean Watts, court appointed attorney on appeal for the above

referenced Appellant, pursuant to Anders v. California, 386 U.S. 738 (1967), and hereby files

this Motion to Withdraw and for good cause shows this Honorable Court the following:

                                            I. FACTS

   1. On August 7, 2015, the Appellant pled guilty to two offenses of state jail felony theft,

       was sentenced to one year in state jail on each case, with the sentences to be run

       concurrently.

   2. On August 28, 2015 the Appellant timely filed a notice of appeal.

   3. After a careful examination of the record, Counsel finds there are no arguable grounds to

       support an appeal.

                                        II. ARGUMENT

   4. In accordance with the requirements of Anders v. California, 386 U.S. 738 (1967),

       counsel for Appellant requests this Court to allow him to withdraw.
   5. Appellant’s address is: 3295 FM 3514, Beaumont, Texas 77705 .

   6. Counsel for Appellant has forward to Appellant a copy of the Ander’s brief and has

       informed Appellant of his rights. Attached hereto and incorporated herein by reference is
       Exhibit “A”, the letter sent to the Appellant along with his copy of the Anders brief,

                                             1
       detailing his rights hereunder.

   7. Good cause exists to relieve counsel for Appellant from his representation of him.

       Specifically, Counsel for Appellant can find no arguable grounds to support an appeal

       and finds that any issue brought forth would be without merit and frivolous.

                                         III. PRAYER

       WHEREFORE, PREMISES CONSIDERED, Counsel for Appellant prays that this

Honorable Court grant his Motion to Withdraw without harm to the rights of the Appellant,

guaranteed by the United States Constitution and the Constitution of Texas.
                                                    Respectfully submitted,

                                                    /s/ Dean Watts
                                                    Dean Watts, Attorney for Appellant
                                                    SBN #24003143
                                                    120 East Pilar Street
                                                    Nacogdoches, Texas 75961
                                                    (936) 559-9288
                                                    Fax (936) 559-0959

                                CERTIFICATE OF SERVICE
       As Attorney of Record for the Appellant, I do hereby certify that a true and correct copy

of the above and foregoing document was this date provided by electronic delivery to the

Attorney for the State at 101 West Main Street, #250, Nacogdoches, Texas 75961 on 10/27/15.


                                                    /s/ Dean Watts
                                                    Dean Watts, Attorney for Appellant

                                CERTIFICATE OF SERVICE

       As Attorney of Record for the Appellant, I do hereby certify that a true and correct copy

of the above and foregoing document was on this date mailed to the Appellant, at the Gist Unit,

3295 FM 3514, Beaumont, Texas 77705 on 10/27/15.

                                                    /s/ Dean Watts
                                                    Dean Watts, Attorney for Appellant


                                            2
EXHIBIT “A”




  3
                                        Dean Watts
                                        Attorney at Law
                                          120 East Pilar Street
                                       Nacogdoches, Texas 75961

(936) 559-9288                                                 Board Certified- Criminal Law
Fax (936) 559-0959                                             Texas Board of Legal Specialization

October 28, 2015


Henry Earl Randle
Gist Unit
# 02014217
3295 FM 3514
Beaumont, Texas 77705

RE: Henry Earl Randle vs. The State of Texas

Dear Mr. Randle,

As discussed in my enclosed brief, an appeal is based solely on the transcripts and exhibits
offered into evidence during trial. In order to preserve a claim for the purpose of appeal, certain
procedures must be followed during the trial, otherwise no record exists for them. The brief will
then address areas which the appellate court might correct upon their review of the record, which
again means the entire transcript of the trial.

I can only make arguments on issues which are supported by law. Unfortunately, I couldn’t find
any evidence from the record of trial to support an appeal. In circumstances like this, I must
withdraw from representing you by filing an Anders brief. The reasons and case law to support
this conclusion are outlined in the accompanying brief.

However, you still have a right to appeal your case. You can review the record and trial
transcript. You can file your own brief, or you can hire another attorney to file your brief. You
have 30 days from the date the Court of Appeals files this Anders brief (generally 30 days from
the date the brief was submitted) or you can request for additional time to file your brief. If you
want to file your own brief, you should contact the 12th Court of Appeals, at 1517 West
Front St # 354, Tyler, TX 75702 immediately to ask for an extension of time to file your
own brief.

If you chose to file the brief yourself, you must notify the trial judge of your intent to do so, and
tell him you would like to examine the transcript and clerk’s record. You may address this
request to : Judge Campbell Cox, 145th District Court, 101 West Main Street, Room 220,
Nacogdoches, Texas 75961.

Please be advised that if you file a pro se brief with the Court of Appeals and your case is
affirmed, you have a right to file a petition for discretionary review with the Court of Criminal

                                               4
Appeals in Austin. You must do so within 30 days after the Court of Appeals denies relief for
your pro se brief, if you file one, and if your conviction is affirmed. The address for the Court
of Criminal Appeals is PO Box 12308, Austin, Texas 78711.

I hope this has been of some help to you. I wish you the best of luck with your case.

Best regards,


/s/ Dean Watts
Dean Watts, Attorney at Law




                                             5